DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLuciano (US 2013/0015723).
DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: an isolator (216); and an integrated disconnect element (204) to provide disconnect functionality between at configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator.  
Regarding claim 2, DiLuciano discloses the disconnect element is integrated directly at a location where field device wiring connects to the functional device.  
Regarding claim 3, DiLuciano the disconnect element comprises a knife disconnect element.  
Regarding claim 4, DiLuciano discloses one or more additional functional devices of a field-device connection system, wherein at least part of the connectivity of the system is by way of an arrangement of the functional device and the one or more additional functional devices.  
Regarding claim 5, DiLuciano teaches a functional device cabinet (210), wherein the functional device is mounted in the functional device cabinet.  
Regarding claim 6, DiLuciano discloses the functional device cabinet being an isolator cabinet for use3 of 6CORE/3514248.0001/148945417.115MTL1023ETNM151023 .USN in the connection of a plurality of field devices to input/output process wiring and process electronics.  
Regarding claim 7, DiLuciano discloses the disconnect element provided in relation to field device lines entering the cabinet.  

Regarding claim 12, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 13, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  

Regarding claim 14, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: an isolator (216); and an integrated disconnect element (204) provided directly on the isolator to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the disconnect element of the functional device configured to provide visual indication of the at least one field device associated with the disconnect element (intended use), the isolator being an 3 of 815MTL1023ETNM151023 .USNelectronic device configured to communicate process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use).  
Regarding claim 15, DiLuciano discloses the integrated disconnect element being integral with the isolator.  
Regarding claim 16, DiLuciano discloses the isolator being a universal isolator.  
Regarding claim 17, DiLuciano discloses the functional device configured for use in an intrinsically safe process environment.  
Regarding claim 18, DiLuciano discloses a combination with one or more additional functional devices (Fig. 3) of a field-device connection system, wherein at 
Regarding claim 19, DiLuciano discloses a combination with a functional device cabinet (210), wherein the functional device is mounted in the functional device cabinet.  
Regarding claim 20, DiLuciano discloses the functional device cabinet being an isolator cabinet for use in the connection of a plurality of field devices to input/output process wiring and process electronics.  

Regarding claim 21, DiLuciano discloses a functional device for input/output process connection to a plurality of field devices (211), the functional device comprising: an isolator (216); and an integrated disconnect element (204) to provide disconnect functionality between at least one field device of the plurality of field devices and the functional device, the isolator being an electronic device configured to communicated process electronics to the at least one field device while electrically isolating the at least one field device from the process electronics (intended use), wherein the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 

In response to Applicant's arguments that DiLuciano discloses a separate switch (204), and thus not integrated, please note that it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In this case, please note that DiLuciano disclose the switch (204) directly connected to (and thus integrated to) the isolator (216).  In this case, the integrated disconnect element is integrated within (i.e. connected within) the electronic device of the isolator.  
In response to Applicant's arguments about “universal isolator,” please note that this is merely a label that, without more, provides no additional structure to the claim device.  Please note that the word “universal” does not define any structural difference from the universal isolator of DiLuciano.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833